TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-17-00082-CR



                                    In re Joseph E. Garcia, III


                                 Dylan Scott Garrett, Appellant

                                                 v.

                                   The State of Texas, Appellee




           FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
     NO. CR2016-500, THE HONORABLE R. BRUCE BOYER, JUDGE PRESIDING


                            ORDER TO SHOW CAUSE


PER CURIAM

               This is a contempt proceeding ancillary to the appeal of Dylan Scott Garrett. The

subject of this proceeding is Joseph E. Garcia, III, appellant’s attorney.

               Appellant filed his notice of appeal on January 27, 2017, and his brief was due

May 10, 2017—12 months ago. After two abatements to the trial court for hearings pursuant to

Texas Rule of Appellate Procedure 38.8, on March 30, 2018, we ordered counsel to file

appellant’s brief no later than April 20, 2018. After Garcia failed to file the brief by April 20, we

ordered him to appear in person to show cause why he should not be held in contempt and have

sanctions imposed for his failure to obey our March 30, 2018 order, although we would have

withdrawn the show-cause order if Garcia filed the brief on or before May 7.
               The show-cause hearing was held in the court on May 9, 2018, and Garcia

appeared as ordered. After consideration of the record and Garcia’s explanation for failing to

comply with our previous order, we order Garcia to file either a motion to dismiss that is

compliant with Texas Rule of Appellate Procedure 42.2 or an appellant’s brief that is compliant

with Texas Rule of Appellate Procedure 38.1 no later than 8:00 a.m. on May 23, 2018. It is

hereby ordered that Joseph E. Garcia, III, shall appear in person before this Court on Wednesday,

May 23, 2018, at 1:30 p.m., in the Third Court of Appeals courtroom, located on the first floor of

the Price Daniel, Sr. Building, 209 West 14th Street, in Austin, Travis County, Texas, to show

cause why he should not be held in contempt and have sanctions imposed for his failure to obey

our March 30, 2018 order. This order to show cause will be withdrawn and Garcia will be

relieved of his obligation to appear before this Court as ordered above if the Clerk of this Court

receives either a motion to dismiss that is compliant with Texas Rule of Appellate Procedure

42.2 or an appellant’s brief that is compliant with Texas Rule of Appellate Procedure 38.1 no

later than 8:00 a.m. on May 23, 2018.

               It is ordered on May 11, 2018.



Before Justices Puryear, Pemberton, and Bourland




                                                2